COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-396-CV


IN THE INTEREST OF
D.D.M., IV, A CHILD

                                    ------------

           FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant D.D.M. attempts to appeal from the trial court’s judgment

signed August 20, 2008. Appellant mailed his notice of appeal on September

22, 2008, and it was filed on September 25, 2008, which was untimely. 2

      On October 13, 2008, we notified Appellant that his appeal was subject

to dismissal for want of jurisdiction unless, by November 3, 2008, he filed a

response showing a reasonable explanation for the late filing of the notice of


      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. R. App. P. 26.1.
appeal.3 No response has been filed. Accordingly, we dismiss this appeal for

want of jurisdiction.4




                                                    PER CURIAM

PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: December 11, 2008




      3
      … See Tex. R. App. P. 10.5(b), 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
      4
          … See Tex. R. App. P. 42.3(a), 43.2(f).

                                        2